Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                            Exhibit Page 1 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                            Exhibit Page 2 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                            Exhibit Page 3 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                            Exhibit Page 4 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                            Exhibit Page 5 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                            Exhibit Page 6 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                            Exhibit Page 7 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                            Exhibit Page 8 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                            Exhibit Page 9 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                           Exhibit Page 10 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                           Exhibit Page 11 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                           Exhibit Page 12 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                           Exhibit Page 13 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                           Exhibit Page 14 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                           Exhibit Page 15 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                           Exhibit Page 16 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                           Exhibit Page 17 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                           Exhibit Page 18 of 19
Case 19-41032-pwb   Doc 41-1 Filed 08/25/20 Entered 08/25/20 17:05:55   Desc
                           Exhibit Page 19 of 19
